PER CURIAM.
The appellee concedes and it also appears to have been the trial court’s intention that the wife be solely obligated for the mortgage payments, taxes and insurance upon the marital residence, title to which the wife was awarded as lump sum alimony pursuant to the final judgment of dissolution of marriage. See Hamori v. Hamori, 490 So.2d 147 (Fla. 4th DCA 1986), and Farrington v. Farrington, 390 So.2d 461 (Fla. 3d DCA 1980).
*344We remand this cause with directions to the trial court to amend the final judgment to provide for appellee to be solely obligated for the payments of the mortgage, taxes and insurance upon the marital residence. We affirm the final judgment in all other respects.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
DOWNEY and GUNTHER, JJ., and VITALE, LINDA L., Associate Judge, concur.